Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on July 18, 2022.
Claims 23-30 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claim 23 was rejected under 35 U.S.C. 103 as being unpatentable over Rauner US Patent Publication No. 2014/0364081 in view of Lin et al. US Patent Publication No. 2007/0201627.  
Claims 25-26 were rejected under 35 U.S.C. 103 as being unpatentable over Rauner US Patent Publication No. 2014/0364081 in view of deCharms et al. US Patent Publication No.2014/0368601 and Lin et al. US Patent Publication No. 2007/0201627.
Applicant submitted, in the Specification, all requests for sending alerts always result in alarm information being sent.  The specification does not at all disclose or suggest use of any conditional criteria for any embodiments.  For all disclose embodiments, the computer instructions stored in the second non-transitory computer medium never impose any conditions on the computer system processor which could preclude sending the notification of the alert.
In response, the examiner respectfully disagrees that the specification supports “unconditionally” sending the notification of the alert situation.  
MPEP 217.05(i) states in part,
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.

Applicant attempts to exclude conditions by using the term “unconditionally” because the specification does not describe use of any conditions.  As shown above, the MPEP states that the absence of a positive recitation is not a basis for an exclusion.  In this case, the absence of use of any conditions is not a basis for excluding conditions by use of the language of “unconditionally.”  While the specification discloses sending notifications, the specification does not disclose that the notification is always or unconditionally sent.  
Applicant’s specification does not require use of REST service request.  The specification, on paragraph [0079], discloses, “Both of the exemplary systems may utilize a REST based service software architecture for server and user computational efficiency, i.e., the services are only executed when they are absolutely needed.”  The claims do not specify that the service request is a REST service request, and while specification discloses that the system may utilize REST, the service request is not defined nor required to be based on REST.
Rauner does not teach automatically and unconditionally sending a notification.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment.

Claim Objections
Claims 29-30 are objected to because of the following:  
Regarding claim 29, the language “The system of claim 25” should be amended to “The communication system of claim 25” because claim 25 recites “A communications system” and “a computer system.”  Claim 29’s “The system” may refer to either of the previously recited system.  
Regarding claim 30, the language “The system of claim 26” should be amended to “The communication system of claim 26” because claim 26 recites “A communications system” and “a computer system.”  Claim 30’s “The system” may refer to either of the previously recited system.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 23, the specification does not support the language, “to automatically and unconditionally send a notification of the alarm situation” and “altering the value of the data in a memory or storage location under the control of the computer processor and associated, based on the unique identifier, with the first of the devices in the first plurality of hand-held devices to unconditionally send the notification.”   Applicant’s specification describes sending a notification of the alarm situation.  The specification does not support unconditionally sending a notification of the alarm situation.  The specification’s lack of disclosure, regarding any conditions for transmitting the notification, does not provide basis to exclude conditions for transmitting the notification.
Claims 25 and 26 comprise a similar language of unconditionally sending a notification and are rejected under a similar rationale as claim 23.  
Claims 29 and 30 recites in part, “service request generated by the hand-held processor effects unconditionally requiring that the computer system processor automatically send the notification of the alert.”  The specification describes receiving a service request.  The specification does not describe the service request effects unconditionally requiring that the processor automatically send the notification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23-24, 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, it is not clear which hand-held device “where each hand-held device” is referring to because the claim comprises “a first plurality of hand-held devices” and “a second plurality of hand-held devices.”
Regarding claim 27, it is not clear which unique identifier “the unique identifier” is referring to because claim 23 recites that each hand-held device has an associated unique identifier.  It is not clear whether each of the hand-held device of the first plurality of hand-held devices and the second plurality of hand-held devices is a telephone number.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-24, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Spector US Patent Publication No. 2011/0071880 (“Spector”) in view of Rauner US Patent Publication No. 2014/0364081 (“Rauner”).

Regarding claim 23, Spector teaches a communications system which automatically communicates alarm information between a first plurality of hand-held devices and one or more persons in a second organization, via a shared network, in response to an alarm situation, the system comprising: 
a computer system having a processor, memory comprising memory locations, and storage comprising storage locations for a data base, the computer system connected to the network for: (i) selectively communicating between the computer system and each in a first plurality of hand-held devices (para. [0023] user of the system, associated communications device.  para. [0026] user profile database), and (ii) selectively communicating with each in a second plurality of hand-held devices in a client-server relationship specific to the second organization and assigned to a person in the second group in the second organization, where each hand-held device has an associated unique identifier with which the device is identifiable as a source or recipient of information in a communication between the device and (i) the computer system or (ii) another hand-held device (para. [0009] responders may be police, fire, or medical responders.  para. [0026] responders, responders would have wireless communication devices.  para. [0054] transmission that originates from the responders includes at least a responder identifier and also location information.  responder protocol);
 a first non-transitory computer-readable medium having computer instructions stored thereon for execution on one or more of the hand-held devices in the first plurality of hand-held devices to implement a method of providing alarm-generating information, and communicating the alarm information, in response to the alarm situation, over the shared network, wherein a first of the devices in the first plurality of hand-held devices executes instructions that send a service request to the computer system processor, which service request is identifiable as associated with the first of the devices in the first plurality of hand-held devices by the unique identifier for the first of the devices in the first plurality of hand-held devices (para. [0025] communication device… transmit the emergency request signal.  client-side user application in response to a user indicating that there is an emergency… transmits the location information… other parameters… of the emergency request signal), whereby the processor of the first of the devices in the first plurality of hand-held devices causes the computer system (i) to alter a value of data under the control of the computer system and (ii) to automatically and unconditionally send a notification of the alarm situation to one or more persons in the second group of the second organization via one or more of the devices in the second plurality of hand- held devices (para. [0039] engine logic defines a criteria set.  para. [0040] decision logic the searches the responder profile database for responders that meet the criteria set.  identifies the emergency type, emergency level, emergency code and adds these to the criteria set.  para. [0041] server will contact the one or more responders that meet the criteria set and are active.  para. [0050] if the system receives a low emergency level indication… system will still identify and appropriate responder. and request acknowledgement.  para. [0057] regardless of whether the emergency level is high or not, the information from the emergency request transmission is passed to the responder determination logic 630.  logic 630 will then send requests to the appropriate responders); and 
a second non-transitory computer-readable medium having computer instructions stored thereon for execution in the processor of the computer system to implement a method of responding to the alarm situation by altering the value of the data in a memory or storage location under the control of the computer processor and, associated based on the unique identifier, with the first of the devices in the first plurality of hand-held devices to unconditionally send the notification and thereby indicate to one or more persons in the second group of the second organization via one or more devices in the second plurality of devices (i) that an alarm situation has occurred; or (ii) that at least one in the first plurality of hand-held devices in the first organization has communicated the alarm situation; or (iii) an identification of the first of the devices of the first plurality of hand-held devices or the person the first of the devices of the first plurality of hand-held devices is assigned to, or (iv) location of the first of the devices in the first plurality of hand-held devices (para. [0039] engine logic defines a criteria set.  para. [0040] decision logic the searches the responder profile database for responders that meet the criteria set.  identifies the emergency type, emergency level, emergency code and adds these to the criteria set.  para. [0041] server will contact the one or more responders that meet the criteria set and are active).
Spector does not expressly teach: 
the system communicates alarm information between a first organization and the second organization, via a shared network, in response to an alarm situation where each organization performs at least one function or type of response distinctly different from all functions and types of responses performed by the other organization and the first organization comprises one or more persons who are members of a first group in the first organization and are users of the network, but who (i) are not members of the second organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the second organization and (iii) do not otherwise have any association with the second organization;  the second organization comprises a second group which includes as members one or more persons who are users of the network, but who (i) are not members of the first organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization and (iii) do not otherwise have any association with the first organization, 
each in a first plurality of hand-held devices in a client-server relationship specific to the first organization and assigned to a person in the first group in the first organization.
Rauner teaches a communications system which communicates alarm information between a first organization (para. [0040] target group…e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)) and one or more persons in a second organization (para. [0049] response units can include local police departments, fire departments, local emergency response teams.  para. [0050] level response units), via a shared network, in response to an alarm situation in the first organization where each organization performs at least one function or type of response distinctly different from all functions and types of responses performed by the other organization and the first organization comprises one or more persons who are members of a first group in the first organization and are users of the network, but who (i) are not members of the second organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization and (iii) do not otherwise have any association with the second organization (para. [0040] remote computing devices associated with individuals of a target group. para. [0047] remote computing devices 102, 103, and 104 can be smart devices.  para. [0040] target group, e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)); and the second organization comprises a second group which includes as members one or more persons who are users of the network, but who (i) are not members of the first organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization and (iii) do not otherwise have any association with the first organization (para. [0024] determining a level of response…. notify the first response unit if the level of response is the first level of response. para. [0049] first level response units can include local police departments, fire departments, local emergency response teams.  para. [0050] second level response units can be groups that are responsible for making decision, units 106 can include government officials, agencies.  para. [0124] images or videos… attached to or embedded in the notifications that are communicated to the first and second level response units.  para. [0159] live video feed… to emergency response units.  para. [0182] provide information about the structure),
a computer system having a processor, memory, and storage for a database (fig. 1. see emergency response computer system 101), the computer system connected to the network for: (i) selectively communicating with each in a first plurality of hand-held devices in a client-server relationship specific to the first organization and assigned to a person in the first group in the first organization (para. [0133] send emergency messages to individuals of a target group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spector by implementing distinct organizations and with the system having client-server relationship specific to the organizations as disclosed by Rauner.  One of ordinary skill in the art would have been motivated to do so for benefits of providing identification and notification to defined target groups.  Furthermore, based on the client-server relationship, Rauner would have provided additional information to users of the second organization to assist the users in responding to emergency notifications.

Regarding claim 24, Spector in view of Rauner teach the system of claim 23 where altering the value of data under the control of the computer system causes the computer system to automatically send the notification of the alarm situation to the one or more persons in the second group of the second organization (Spector: para. [0039] engine logic defines a criteria set.  para. [0040] decision logic the searches the responder profile database for responders that meet the criteria set.  identifies the emergency type, emergency level, emergency code and adds these to the criteria set.  para. [0041] server will contact the one or more responders that meet the criteria set and are active).

Regarding claim 27, Spector does not teach the communications system of claim 23 wherein the unique identifier is a telephone number.
Rauner teaches a unique identifier associated with a hand-held device, wherein the unique identifier is a telephone number (para. [0033] call a specified emergency responder based on the caller’s location.  para. [0069] telephone call. para. [0091] profile for each portable communication device associated with each user.  phone number).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spector with Rauner’s disclosure of a unique identifier being a telephone number.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial to enable a user to notify emergencies based on a telephone call and maintain contact information for potentially contacting the users during an emergency.

Regarding claim 28, Spector in view of Rauner teach the communications system of claim 23 wherein each of the one or more persons in the second group of the second organization is identified based on a predefined distance from the first of the devices in the first plurality of hand-held devices (Spector: para. [0030] proximity of the responder to the user.  for example, within 5 miles.  para. [0040] proximity to the emergency location).

Claims 25-26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Spector US Patent Publication No. 2011/0071880 (“Spector”) in view of Rauner US Patent Publication No. 2014/0364081 (“Rauner”) and deCharms et al. US Patent Publication No. 2014/0368601 (“deCharms”).

Regarding claim 25, Spector teaches a communications system which automatically communicates alarm information between a first plurality of hand-held devices and one or more persons in a second organization, via a shared network, in response to an alarm situation, the system comprising: 
a computer system having a processor, memory comprising memory locations, and storage comprising storage locations for a data base, the computer system connected to the network for: (i) selectively communicating between the computer system and with each in a first plurality of hand-held devices (para. [0023] user of the system, associated communications device.  para. [0026] user profile database), and (ii) selectively communicating with each in a second plurality of hand-held devices in a client-server relationship specific to the second organization and assigned to a person in the second group in the second organization (para. [0009] responders may be police, fire, or medical responders.  para. [0026] responders, responders would have wireless communication devices.  para. [0054] transmission that originates from the responders includes at least a responder identifier and also location information.  responder protocol); 
a first non-transitory computer-readable medium having computer instructions stored thereon for execution on one or more of the hand-held devices in the first plurality of hand-held devices to implement a method of providing alarm-generating information, and communicating the alarm information, in response to the alarm situation, over the shared network, wherein a first of the devices in the first plurality of hand-held devices executes instructions on the first of the devices in the first plurality that send a service request to the computer system processor (para. [0025] communication device… transmit the emergency request signal.  client-side user application in response to a user indicating that there is an emergency… transmits the location information… other parameters… of the emergency request signal) whereby the processor of the first of the devices in the first plurality causes the computer system (i) alter a value of data under the control of the computer system and (ii) to automatically and unconditionally a send a notification of the alarm situation to one or more persons in the second group of the second organization via one or more of the devices in the second plurality of hand- held devices (para. [0039] engine logic defines a criteria set.  para. [0040] decision logic the searches the responder profile database for responders that meet the criteria set.  identifies the emergency type, emergency level, emergency code and adds these to the criteria set.  para. [0041] server will contact the one or more responders that meet the criteria set and are active.  para. [0050] if the system receives a low emergency level indication… system will still identify and appropriate responder. and request acknowledgement.  para. [0057] regardless of whether the emergency level is high or not, the information from the emergency request transmission is passed to the responder determination logic 630.  logic 630 will then send requests to the appropriate responders); and 
a second non-transitory computer-readable medium having computer instructions stored thereon for execution in the processor of the computer system to implement a method of responding to the alarm situation by altering the value of the data in a memory or storage location under the control of the computer processor and associated with the first of the devices in the first plurality of hand-held devices to unconditionally send the notification (para. [0039] engine logic defines a criteria set.  para. [0040] decision logic the searches the responder profile database for responders that meet the criteria set.  identifies the emergency type, emergency level, emergency code and adds these to the criteria set.  para. [0041] server will contact the one or more responders that meet the criteria set and are active).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spector with Rauner by implementing the organizations with the system having client-server relationship specific to the organizations.  One of ordinary skill in the art would have been motivated to do so for benefits of providing identification and notification to defined target groups and providing additional information to assist users of the second organization.
	Spector does not teach:
a first organization and one or more persons in a second organization, via a shared network, in response to an alarm situation in the first organization where each organization performs at least one function or type of response distinctly different from all functions and types of responses performed by the other organization and the first organization comprises one or more persons who are members of a first group in the first organization and are users of the network, but who (i) are not members of the second organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the second organization and (iii) do not otherwise have any association with the second organization; and the second organization comprises a second group which includes as members one or more persons who are users of the network, but who (i) are not members of the first organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization and (iii) do not otherwise have any association with the first organization; and
each in a first plurality of hand-held devices in a client-server relationship specific to the first organization and assigned to a person in the first group in the first organization; and 
thereby indicate to one or more persons in the second group of the second organization via one or more devices in the second plurality of devices an identification of the first of the devices of the first plurality of hand-held devices or the person the first of the devices of the first plurality of hand- held devices is assigned to.
Rauner teachers a communications system which communicates alarm information between a first organization (para. [0040] target group…e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)) and one or more persons in a second organization (para. [0049] response units can include local police departments, fire departments, local emergency response teams.  para. [0050] level response units), via a shared network, in response to an alarm situation in the first organization where each organization performs at least one function or type of response distinctly different from all functions and types of responses performed by the other organization and the first organization comprises one or more persons who are members of a first group in the first organization and are users of the network, but who (i) are not members of the second organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization and (iii) do not otherwise have any association with the second organization (para. [0040] remote computing devices associated with individuals of a target group. para. [0047] remote computing devices 102, 103, and 104 can be smart devices.  para. [0040] target group, e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)); and the second organization comprises a second group which includes as members one or more persons who are users of the network, but who (i) are not members of the first organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization and (iii) do not otherwise have any association with the first organization (para. [0049] first level response units can include local police departments, fire departments, local emergency response teams.  para. [0050] second level response units can be groups that are responsible for making decision, units 106 can include government officials, agencies), the system comprising: 
a computer system having a processor, memory, and storage for a data base (fig. 1. see emergency response computer system 101), the computer system connected to the network for: (i) selectively communicating with each in a first plurality of hand-held devices in a client-server relationship specific to the first organization and assigned to a person in the first group in the first organization (para. [0133] send emergency messages to individuals of a target group.  Note: The group is able to send trigger messages to the server and receive emergency messages from the server), and (ii) selectively communicating with each in a second plurality of hand-held devices in a client-server relationship specific to the second organization and assigned to a person in the second group in the second organization (para. [0024] determining a level of response…. notify the first response unit if the level of response is the first level of response.  para. [0124] images or videos… attached to or embedded in the notifications that are communicated to the first and second level response units.  para. [0159] live video feed… to emergency response units.  para. [0182] provide information about the structure.  Note: The response units are identified by level of response and receive additional information regarding the emergencies); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spector by implementing distinct organizations and with the system having client-server relationship specific to the organizations as disclosed by Rauner.  One of ordinary skill in the art would have been motivated to do so for benefits of providing identification and notification to defined target groups.  Furthermore, based on the client-server relationship, Rauner would have provided additional information to users of the second organization to assist the users in responding to emergency notifications.
deCharms teaches a device in a plurality of hand-held devices that sends a service request (para. [0062] initiate a security session.  para. [0078] receive a request to initiate a security session from the mobile computing device 202); a computer system to automatically send a notification of an alarm situation (para. [0080] subsystem 242… can be programmed to automatically populate and/or route a text message to an appropriate emergency responder with minimal input from a user.  location of the mobile computing device, user identity information… without direction from a user); and a transmitting a message indicating to one or more persons in a second group of a second organization via one or more devices in second plurality of devices an identification of first of the devices of the first plurality of hand-held devices or the person the first of the devices of the first plurality of hand-held devices is assigned to (para. [0080] 242 text message subsystem 242h can add detailed information regarding the location of the mobile computing device 202, user identity information into a text message.  text message is directed to an appropriate responder.  para. [0085] professional security/emergency response system 206 can include some or all of the components 216-244.  para. [0106] responder device 404 can be any of a variety of appropriate computing device (e.g., other computing devices 108a-d, other computing device 204).  para. [0162] user profile information, name, age, address.  para. [0166] emergency responder 409 can receive the information regarding the user and the incident.  para. [0167] receive a map with real time updates showing the user's location).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spector by implementing deCharms’s disclosure of providing an indication of an identification of first of the devices or the person the first of the devices.  One of ordinary skill in the art would have been motivated to do so for benefits of messaging with minimal effort from users and providing additional information regarding the emergency, such as the identification of the user or the device, which may be helpful to the responders.

Regarding claim 26, Spector teaches a communications system which automatically communicates alarm information between a first plurality hand-held devices and one or more persons in a second organization, via a shared network, in response to an alarm situation, the system comprising: 
a computer system having a processor, memory comprising memory locations, and storage comprising storage locations for a data base, the computer system connected to the network for: (i) selectively communicating with each in a first plurality of hand-held devices (para. [0023] user of the system, associated communications device.  para. [0026] user profile database), and (ii) selectively communicating with each in a second plurality of hand-held devices in a client-server relationship specific to the second organization and assigned to a person in the second group in the second organization (para. [0009] responders may be police, fire, or medical responders.  para. [0026] responders, responders would have wireless communication devices.  para. [0054] transmission that originates from the responders includes at least a responder identifier and also location information.  responder protocol); 
a first non-transitory computer-readable medium having computer instructions stored thereon for execution on one or more of the hand-held devices in the first plurality of hand-held devices to implement a method of providing alarm-generating information, and communicating the alarm information, in response to the alarm situation, over the shared network (para. [0025] communication device… transmit the emergency request signal.  client-side user application in response to a user indicating that there is an emergency… transmits the location information… other parameters… of the emergency request signal), wherein a first of the devices in the first plurality of hand-held devices executes instructions that send a service request to the processor whereby the processor causes the computer system (i) to alter a value of data under the control of the computer system and unconditionally send a notification of the alarm situation to one or more persons in the second group of the second organization via one or more of the devices in the second plurality of hand-held devices (para. [0039] engine logic defines a criteria set.  para. [0040] decision logic the searches the responder profile database for responders that meet the criteria set.  identifies the emergency type, emergency level, emergency code and adds these to the criteria set.  para. [0041] server will contact the one or more responders that meet the criteria set and are active.  para. [0050] if the system receives a low emergency level indication… system will still identify and appropriate responder. and request acknowledgement.  para. [0057] regardless of whether the emergency level is high or not, the information from the emergency request transmission is passed to the responder determination logic 630.  logic 630 will then send requests to the appropriate responders); and 
a second non-transitory computer-readable medium having computer instructions stored thereon for execution in the processor of the computer system to implement a method of responding to the alarm situation by altering the value of the data in a memory or storage location under the control of the computer processor and associated with the first of the devices in the first plurality of hand-held devices to unconditionally send the notification (para. [0039] engine logic defines a criteria set.  para. [0040] decision logic the searches the responder profile database for responders that meet the criteria set.  identifies the emergency type, emergency level, emergency code and adds these to the criteria set.  para. [0041] server will contact the one or more responders that meet the criteria set and are active.  para. [0050] if the system receives a low emergency level indication… system will still identify and appropriate responder. and request acknowledgement.  para. [0057] regardless of whether the emergency level is high or not, the information from the emergency request transmission is passed to the responder determination logic 630.  logic 630 will then send requests to the appropriate responders).
Spector does not teach:
a first organization and one or more persons in a second organization, via a shared network, in response to an alarm situation in the first organization where each organization performs at least one function or type of response distinctly different from all functions and types of responses performed by the other organization and the first organization comprises one or more persons who are members of a first group in the first organization and are users of the network, but who (i) are not members of the second organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the second organization and (iii) do not otherwise have any association with the second organization; and the second organization comprises a second group which includes as members one or more persons who are users of the network, but who (i) are not members of the first organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization and (iii) do not otherwise have any association with the first organization; and
each in a first plurality of hand-held devices in a client-server relationship specific to the first organization and assigned to a person in the first group in the first organization; and
thereby indicate to one or more persons in the second group of the second organization via one or more devices in the second plurality of devices location of the first of the devices in the first plurality of hand-held devices.
Rauner teaches a communications system which communicates alarm information between a first organization (para. [0040] target group…e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)) and one or more persons in a second organization (para. [0049] response units can include local police departments, fire departments, local emergency response teams.  para. [0050] level response units), via a shared network, in response to an alarm situation in the first organization where each organization performs at least one function or type of response distinctly different from all functions and types of responses performed by the other organization and the first organization comprises one or more persons who are members of a first group in the first organization and are users of the network, but who (i) are not members of the second organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization and (iii) do not otherwise have any association with the second organization (para. [0040] remote computing devices associated with individuals of a target group. para. [0047] remote computing devices 102, 103, and 104 can be smart devices.  para. [0040] target group, e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)); and the second organization comprises a second group which includes as members one or more persons who are users of the network, but who (i) are not members of the first organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization and (iii) do not otherwise have any association with the first organization (para. [0049] first level response units can include local police departments, fire departments, local emergency response teams.  para. [0050] second level response units can be groups that are responsible for making decision, units 106 can include government officials, agencies), the system comprising: 
a computer system having a processor, memory, and storage for a data base (fig. 1. see emergency response computer system 101), the computer system connected to the network for: (i) selectively communicating with each in a first plurality of hand-held devices in a client-server relationship specific to the first organization and assigned to a person in the first group in the first organization (para. [0133] send emergency messages to individuals of a target group.  Note: The group is able to send trigger messages to the server and receive emergency messages from the server), and selectively communicating with each in a second plurality of hand-held devices in a client-server relationship specific to the second organization and assigned to a person in the second group in the second organization (para. [0024] determining a level of response…. notify the first response unit if the level of response is the first level of response.  para. [0124] images or videos… attached to or embedded in the notifications that are communicated to the first and second level response units.  para. [0159] live video feed… to emergency response units.  para. [0182] provide information about the structure.  Note: The response units are identified by level of response and receive additional information regarding the emergencies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spector by implementing distinct organizations and with the system having client-server relationship specific to the organizations as disclosed by Rauner.  One of ordinary skill in the art would have been motivated to do so for benefits of providing identification and notification to defined target groups.  Furthermore, based on the client-server relationship, Rauner would have provided additional information to users of the second organization to assist the users in responding to emergency notifications.
deCharms teaches a device in a plurality of hand-held devices that send a service request (para. [0062] initiate a security session.  para. [0078] receive a request to initiate a security session from the mobile computing device 202); a computer system to automatically send a notification of an alarm situation (para. [0080] subsystem 242… can be programmed to automatically populate and/or route a text message to an appropriate emergency responder with minimal input from a user.  location of the mobile computing device, user identity information… without direction from a user); and a transmitting a message indicate to one or more persons in the second group of the second organization via one or more devices in the second plurality of devices location of the first of the devices in the first plurality of hand-held devices (para. [0080] 242 text message subsystem 242h can add detailed information regarding the location of the mobile computing device 202, user identity information into a text message.  text message is directed to an appropriate responder.  para. [0085] professional security/emergency response system 206 can include some or all of the components 216-244.  para. [0106] responder device 404 can be any of a variety of appropriate computing device (e.g., other computing devices 108a-d, other computing device 204).  para. [0162] user profile information, name, age, address.  para. [0166] emergency responder 409 can receive the information regarding the user and the incident.  para. [0167] receive a map with real time updates showing the user's location).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spector and Rauner by implementing deCharms’s disclosure of providing an indication of the location of the first of the devices.  One of ordinary skill in the art would have been motivated to do so for benefits of providing messaging with minimal effort from users and providing additional information regarding the emergency, such as the location of the user or the device, which may be helpful to the responders.

Regarding claim 29, Spector in view of Rauner and deCharms teach the system of claim 25 having a systems architecture wherein computer instructions in the first non-transitory computer-readable medium include sending the service request from the processor in the first hand-held device which service request generated by the hand-held processor effects unconditionally requiring that the computer system processor automatically send the notification of the alert from the computer system to a hand-held device assigned to a person in the second organization, with the computer instructions stored in the second non-transitory computer-readable medium not imposing any conditions to preclude sending the notification of the alert (Spector: para. [0050] if the system receives a low emergency level indication… system will still identify and appropriate responder. and request acknowledgement.  para. [0057] regardless of whether the emergency level is high or not, the information from the emergency request transmission is passed to the responder determination logic 630.  logic 630 will then send requests to the appropriate responders).

Regarding claim 30, Spector in view of Rauner and deCharms teach the system of claim 26 having a systems architecture wherein computer instructions in the first non-transitory computer-readable medium include sending the service request from a processor in the first hand-held device which service request generated by the hand-held processor effects unconditionally requiring that the computer system processor automatically send the notification of the alert from the computer system to a hand-held device assigned to a person in the second organization, with the computer instructions stored in the second non- transitory computer-readable medium not imposing any conditions to preclude sending the notification of the alert (Spector: para. [0050] if the system receives a low emergency level indication… system will still identify and appropriate responder. and request acknowledgement.  para. [0057] regardless of whether the emergency level is high or not, the information from the emergency request transmission is passed to the responder determination logic 630.  logic 630 will then send requests to the appropriate responders).

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ford et al. US Patent Publication No. 2002/0168958 (para. [0030] if the communication request is determined, at step 704, to be a request for emergency services, the communication request handler retrieves… management server 100 will then automatically contact (e.g., by sending a signal and/or a message thereto), at step 708, the emergency services)


Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445